Citation Nr: 1822992	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

3.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, remanded the claim for service connection for an acquired psychiatric disorder to the Board for further proceedings consistent with the JMR, and dismissed the issue of service connection for a personality disorder; thus the issue of service connection for a personality disorder is no longer before the Board.  

Since the issuance of the JMR, the Board has remanded this case several times.  It was most recently before the Board in May 2012 and was remanded for further development.  It is now before the Board for further appellate action.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher pension benefit has been appealed, but it has not been certified to the Board and appears to be closed in the VA system.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is in approximate balance as to whether the Veteran has a diagnosis of anxiety and depression that is related to service.

2.  In a March 2006 decision, the Board denied entitlement to SAH or SHA.

3.  The evidence received since the March 2006  Board decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to SAH.

4.  The evidence received since the March 2006  Board decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to SHA.

5.  The Veteran has no service-connected amputations or loss of use of any extremity, blindness, burns, or inhalational injuries.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, anxiety and depression were incurred in service.  38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to SAH.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to SHA.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for entitlement to SAH are not met.  38 U.S.C. §§ 2101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.809, 4.63, 4.71a (2017).

5.  The criteria for entitlement to SHA are not met.  38 U.S.C. §§ 2101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.809a, 4.63, 4.71a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has given consideration to the VA's duty to notify and assist.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board need not discuss in detail the sufficiency of the notice as to the issue of acquired psychiatric disorder, in light of the fact that the Board is granting this issue below.  Any potential error on the part of VA with regard to its duty to assist and notify has essentially been rendered moot by the Board's full grant of service connection for acquired psychiatric disability sought on appeal addressed in this decision.

As to the issues of SAH and SHA, VA's duty to notify was satisfied by letters dated in October 2012 and January 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

1.  Acquired psychiatric disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for an acquired psychiatric disorder.  There are substantial pertinent evidence of record, to include numerous VA examination reports, two private medical opinions, lay evidence, service personnel records, and service treatment records, among others.  Many of the VA and private reports of record are deficient in some manner.  The Board finds that the most comprehensive opinions were provided in November 2015, February 2017 and August 2017.  

The Veteran's attorney submitted the November 2015 and August 2017 opinion from a private psychologist, Dr. A.S.  Both reports provide a positive opinion relating the Veteran's current psychiatric disabilities to service.  The August 2017 report noted that Veteran experienced considerable trauma in his formative years prior to service.  Dr. A.S. opined that any pre-existing anxiety and mood disturbance would have likely been exacerbated by the Veteran's experiences of failure and fear.  Dr. A.S. noted that this was represented by good rating for the first two years in the navy and his decline after two years.  Dr. A.S. concluded that the Veteran had a mood disorder and anxiety disorder and these were clearly worsened by events in service which included being in a tail of hurricane and a change in his commanding officer.  Dr. A.S. addressed the Veteran's credibility noting that the Veteran appeared to exaggerate symptoms in front of male examiner to impress them with his toughness but not female examiners.  Dr. A.S. found that that this was more of the Veteran's theatrical nature and not a question of malingering.  

In response to the Board's request for a medical expert opinion, an opinion was obtained in February 2017.  The psychiatrist, Dr. P.B. opined that it was not as likely as not that the Veteran's depressive disorder or anxiety disorder had their onset during service or were otherwise related to his military service.  The psychiatrist noted that the 1976 examination report did not find any other diagnosis besides a personality disorder.  He agreed that this personality disorder diagnosis was most compelling as the psychiatrist provided adequate rationale for the determination of a lack of nexus between service and diagnoses of depression or anxiety.  The trauma later mentioned by the Veteran regarding rough seas due to a nearby hurricane were not mention in an October 2009 opinion.  Dr. P.B. disagreed with October 2009 opinion that concluded that the Veteran's report of being unhappy while on active duty was equivalent to a depressive episode.  He also found that the October 2009 and November 2015 positive opinions ignored or minimized any information contradictory to the supposition that the Veteran's psychiatric diagnoses were related to service.  

Having carefully reviewed the evidence of record, the Board concludes that service connection for anxiety and depression is warranted.  The evidence suggests clear and unmistakably that he had anxiety or depression prior to service.  The evidence does not show that his anxiety and depression were not aggravated during service as personnel records show a decline in performance and administrative discharge from service due to psychiatric problems.  See Medical Personnel Records dated in June 1976 (noting desertion); see also July 1976 Administrative Remarks.

In consideration of the above, the Board has carefully considered this conflicting evidence, and finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether his anxiety and depression are related to his military service.  Therefore, having resolved doubt in favor of the Veteran, service connection for an acquired psychiatric disability is granted.




2.  SAH/SHA
 
New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

SAH and SHA were denied in a March 2006 rating decision.  The Veteran did not appeal this decision and it became final.  At that time, the Veteran did not have any service-connected disabilities.  He now is service-connected for a skin disability.  Due to this new evidence, the claims are reopened.  

Analysis 

As the requirements for entitlement to a certificate of eligibility for either SAH or SHA are substantially similar, they are discussed together.
Entitlement to either benefit requires that a Veteran be found permanently and totally disabled by a service connected disability.  However, the qualifying disability must be one of the enumerated conditions listed in the applicable regulations.  TDIU is not qualifying.  

For SAH, the qualifying disability must be one of the following: 1) loss or loss of use of both lower extremities with the need for regular and constant use of an assistive device like a wheelchair, braces, crutches, or canes for mobility; 2) light perception only in one eye with loss or loss of use of one lower extremity; 3) loss or loss of use of one lower extremity in combination with residuals of disease or injury which affect balance or propulsion enough to require use of assistive devices; 4) the loss or use of one lower and one upper extremity which affect balance or propulsion enough to require use of assistive devices; 5) the loss or loss of use of both upper extremities at or above the elbows; or 6) burns sufficiently deep to have caused contractures that result in limited motion of two or more extremities or one extremity and the trunk.  38 C.F.R. § 809 (b).

For SHA, the qualifying disability must be due to: 1) loss or loss of use of both hands; 2) burns sufficiently deep to have caused contractures that result in limited motion of two or more extremities or at least one extremity and the trunk; 3) burns sufficiently deep to have caused contractures that result in limited motion of one or more extremities or the trunk; 4) residuals of an inhalational injury, such as pulmonary fibrosis, asthma, or chronic obstructive pulmonary disease; or 5) blindness in both eyes with no better than 20/200 vision is either eye.  38 C.F.R. § 809 a(b).

As is noted above, the Veteran is service connected for a skin disorder and an acquired psychiatric disability.  Specifically, he is service-connected for a skin disorder with scarring to include acne vulgaris, comedones, skin legions, and dermatitis, evaluated as 30 percent disabling.  The February 2016 examiner who conducted a skin and scar examination noted no evidence of significant functional impairment or disability.  The Veteran has no visual impairment or respiratory condition which is service-connected, nor is there any upper extremity service-connected disability.  He has not sustained any serious burns related to service.  The Veteran's psychiatric disability has not been evaluated yet, but as it is a psychiatric disorder, it will not cause loss of use of extremities, eye perception or burns.

The Board notes that the Veteran has a pending claim for a respiratory disability but no current service-connected respiratory disability.   In the absence of any service-connected disability causing permanent and total disability and any enumerated qualifying disabilities, entitlement to SAH or SHA is not warranted.

The Board acknowledges that the Veteran's reason for requesting these benefits to be that he has asbestosis currently in his home.  Unfortunately, this benefit does not apply to asbestosis in his home.


ORDER

Service connection for an acquired psychiatric disorder is granted.

Entitlement to SAH is reopened.

Entitlement to SHA is reopened.

Entitlement to a certificate of eligibility for assistance in acquiring SAH is denied.

Entitlement to a certificate of eligibility for assistance in acquiring necessary SHA is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


